Citation Nr: 1616710	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for service-connected bronchial asthma.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the July 2013 Substantive Appeal, the Veteran requested a Board hearing by live Videoconference.  The Veteran, through the representative, withdrew the request for a Board hearing in a correspondence received in October 2015; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2015).

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, bronchial asthma has been managed by inhalational bronchodilator therapy, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and pulmonary function test (PFT) findings show no worse than FEV-1 (Forced Expiratory Volume in one second) score of 69 percent predicted, and a FEV-1/FVC (Forced Vital Capacity) score of 95 percent.



CONCLUSION OF LAW

For the entire initial rating period, the criteria for an initial disability rating in excess of 30 percent for bronchial asthma are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for bronchial asthma, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for bronchial asthma, no additional notice is required.  Under these circumstances, because the claim was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist pertaining to the initial rating appeal, VA has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and a VA examination to assist with the claim.  In this regard, in October 2010, VA provided the Veteran with a VA examination to help determine the severity of the service-connected bronchial asthma.  This examination is adequate for rating purposes.  The VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As the October 2010 VA examination report was written after an interview with the Veteran and contains specific findings regarding the extent of the Veteran's bronchial asthma at the time of the examination, the VA examination is adequate for VA purposes.  Significantly, the evidence of record does not show, and neither the Veteran nor the representative contends, that the service-connected bronchial asthma has worsened since the last examination in October 2010.  The fact that a VA examination is over five years old is not a valid basis, unto itself, to provide the Veteran with another VA examination of the service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Initial Rating Analysis for Bronchial Asthma

In a December 2010 rating decision, the RO granted service connection for bronchial asthma, and assigned a 30 percent rating, effective August 25, 2010 (the date of the claim for service connection).  For the entire initial rating period from August 25, 2010, the service-connected bronchial asthma has been rated at 30 percent under 38 C.F.R. § 4.97, Diagnostic Code 6602, for bronchial asthma.  

Under Diagnostic Code 6602, a 30 percent disability rating is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted where PFTs show any of the following: a FEV-1 of less than 40 percent predicted, a FEV-/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immunosuppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602.

PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations instruct that post-bronchodilator results be used when considering PFT criteria for ratings under Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2015).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that allow the most favorable disability rating to the Veteran.

After a review of all the evidence, lay and medical, the Board finds the preponderance of the evidence to be against an initial disability rating in excess of 30 percent for asthma for the entire initial rating period on appeal.  During the entire initial rating period on appeal, bronchial asthma has been managed by inhalational bronchodilator therapy and inhalational anti-inflammatory medication, without the need for at least monthly visits to a physician or at least three courses of systemic (oral or parental) corticosteroids per year, and PFT findings show no worse than FEV-1 score of 69 percent predicted, and a FEV-1/FVC score of 95 percent.

In the October 2010 VA examination report, the VA examiner found, at worst, FEV-1 of 69 percent predicted and FEV-1/FVC of 95 percent.  Based on this examination report, the Board finds that the Veteran's bronchial asthma disability symptomatology does not more nearly approximate the pulmonary functionary test criteria required for the next higher 60 percent rating.  The record contains no evidence that, during the initial rating period on appeal, the Veteran's asthma disability was manifested by findings of a FEV-1 of 40 to 55 percent of predicted value or a FEV-1/FVC of 40 to 55 percent.  

Regarding the need for at least monthly visits to a physician for required care of exacerbations, the October 2010 VA examination report indicated that the Veteran has only several clinical visits for exacerbations per year and has not required hospitalization for an exacerbation in the last 12 months.  Here, the evidence does not show and the Veteran has not contended that he visited a physician on a monthly basis for required care due to exacerbation related to asthma.  

The record also demonstrates daily use of inhaled medication (bronchodilator), including Albuterol; however, the rating criteria explicitly distinguish between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32d ed. 2012).  The use of inhaled corticosteroids, therefore, does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  Regardless, the evidence does not demonstrate that the Veteran is treated with corticosteroids either inhaled or systemic.  In the absence of evidence of the need for systemic corticosteroids, an initial disability rating in excess of 30 percent is not warranted for the entire initial rating period on appeal.

For these reasons, the Board finds that the Veteran's bronchial asthma has not been manifested by symptomatology more nearly approximating the criteria for a 60 percent rating under Diagnostic Code 6602 at any time during the initial rating period under appeal.  Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected bronchial asthma for the entire initial rating period on appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma, throughout the initial rating period on appeal, is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  As demonstrated by the evidence of record, the Veteran's asthma is manifested by no worse than FEV-1 of 69 percent predicted and FEV-1/FVC of 95 percent, but is not manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to physician for required care for exacerbations, or at least three courses of systemic (oral or parenteral) corticosteroids.  When comparing this with the symptoms contemplated in the Rating Schedule, the schedular rating regarding the Veteran's asthma symptomatology is adequate.  An increased rating greater than 30 percent is provided for certain manifestations of bronchial asthma, but as discussed above, the weight of the lay and medical evidence reflects that those findings are not present in this case.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bronchial asthma, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran is only service connected for bronchial asthma.


ORDER

An initial disability rating in excess of 30 percent for service-connected bronchial asthma is denied.


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  In August 2011 and April 2016 Applications for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran contended that he is unable to work due to the service-connected bronchial asthma.  Specifically, the Veteran reported that, as a pest control supervisor, he cannot walk around a site without shortness of breath and cannot apply fertilizer due to shortness of breath.

In this case, service connection has been established for bronchial asthma, rated at 30 percent disabling (as adjudicated above).  There are no other service-connected disabilities.  Here, the Veteran does not have at least one disability rated at 60 percent or a combined disability evaluation of at least 70 percent (for two or more disabilities) for any time during the appeal period.  Thus, the schedular rating criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent; however, a TDIU can still be awarded on an extraschedular basis if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, particularly a private opinion from a vocational specialist, dated March 2016, the Board finds that there is evidence of record suggesting the Veteran's service-connected disability (bronchial asthma) has rendered him unable to secure and follow substantially gainful employment.  Specifically, in the March 2016 report, Vocational Rehabilitation Consultant, E.H., indicated that the Veteran had a work history of cook, truck driver, construction laborer, printing-press cleaner, parking enforcement officer, landscaper, and pest control worker.  E.H. opined:

Based on the restrictions and limitations caused by [the Veteran's] service-connected bronchial asthma, it is my opinion that [the Veteran] is unemployable, and it is more likely than not that he has been unable to secure and follow a substantially gainful occupation since at least 2010, as he was forced to stop working in 2009 because of symptoms from his bronchial asthma.  He is physically unable to return to work in any of his prior occupations and his acquired skills from those occupations are not transferable to sedentary work.  He has no experience or proficiency in clerical, administrative or computer work.  He has never worked in a sedentary job and has no marketable skills for such employment.

For these reasons, the Board finds that a remand for referral of a TDIU under 38 C.F.R. § 4.16(b) is warranted for the appeal period.

Accordingly, the issue of a TDIU is REMANDED for the following action:

1. Refer the TDIU issue to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the appeal period.

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b), if the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


